Exhibit 10.10

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made this 21st day
of May, 2013, by and between PINNACLE ENTERTAINMENT, INC., a Delaware
corporation (the “Company”), and Neil E. Walkoff, an individual (“Executive”),
with respect to the following facts and circumstances:

RECITALS

The Company and Executive entered into an Employment Agreement dated April 24,
2012, effective April 10, 2012 (the “Agreement”), with Executive having a base
salary of Four Hundred Sixteen Thousand Dollars ($416,000) per year.

On May 20, 2013, the Compensation Committee of the Board of Directors of the
Company increased Executive’s base salary to Five Hundred Twenty Five Thousand
Dollars ($525,000) per year, effective May 21, 2013.

The Company and Executive desire to amend the Agreement to reflect Executive’s
new salary.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

AMENDMENT

1. Article 3, Section 3.1 of the Agreement (Compensation) is hereby deleted in
its entirety and replaced with the following new Article 3, Section 3.1:

“3.1 Base Salary. In consideration for Executive’s services hereunder, the
Company shall pay Executive an annual base salary at the rate of Five Hundred
Twenty Five Thousand Dollars ($525,000.00) per year during each of the years of
the Term; payable in accordance with the Company’s regular payroll schedule from
time to time (less any deductions required for Social Security, state, federal
and local withholding taxes, and any other authorized or mandated similar
withholdings).”

2. Except as modified herein, all other terms of the Agreement shall remain in
full force and effect. In the event of a conflict between the terms of the
Agreement and this Amendment, the terms of this Amendment shall apply. No
modification may be made to the Agreement or this Amendment except in writing
and signed by both the Company and Executive.

 

- 1 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed this 21st day of May, 2013.

 

EXECUTIVE

     PINNACLE ENTERTAINMENT, INC.

/s/ Neil E. Walkoff

     By:   

/s/ Anthony M. Sanfilippo

Neil E. Walkoff

        Anthony M. Sanfilippo,         Chief Executive Officer

 

- 2 -